Citation Nr: 0602818	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  04-34 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for low back disorder.

2.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Nancy McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from October 1997 to May 2000.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2003 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee 
Regional Office (RO).


FINDINGS OF FACT

1.  Development of the record is sufficiently complete to 
permit a fair and just resolution of the appeal, and there 
has been no prejudicial failure of notice or assistance to 
the appellant.  

2.  A low back disorder is attributable to an event or injury 
during service.

3.  A right knee disorder was not present during service, 
arthritis of the right knee was not manifested within one 
year of separation from service, and the current disorder is 
not attributable to any event or injury during service.


CONCLUSIONS OF LAW

1.  A low back disorder was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303 (2005).  

2.  A right knee disorder was not incurred in or aggravated 
by service and arthritis may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  The 
United States Court of Appeals for Veterans' Claims (Court) 
has held that this notice must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  See 38 U.S.C.A. § 5103(A) (West 
2002); 38 C.F.R. § 3.159(c) (2005).  

In the present case, the issue on appeal arises from claims 
for service connection for a low back disorder and a right 
knee disorder.  In this context, the Board notes that a 
substantially complete application was received in August 
2002.  Later that month, prior to its adjudication of this 
claim, the AOJ provided notice to the veteran regarding the 
VA's duties to notify and to assist.  Specifically, the AOJ 
notified the veteran of information and evidence necessary to 
substantiate the claim for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  
Although the veteran was not instructed to "submit any 
evidence in his possession that pertains to the claim," he 
was advised to notify VA of any information or evidence he 
wished VA to retrieve for him.  Thus, the Board finds that 
the content and timing of the August 2002 notice comports 
with the requirements of § 5103(a) and § 3.159(b).  

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  The veteran's 
service medical files were obtained.  Both VA and private 
treatment records have been obtained.  A VA compensation 
examination was provided in January 2003.  The Board does not 
know of any additional relevant evidence which has not been 
obtained.

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.

II.  Applicable Law and Analysis 

The veteran contends that he is entitled to service 
connection for a low back disorder, currently diagnosed as 
degenerative disc disease, and a right knee disorder.  He 
asserts that both disorders result from in-service injuries.  

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1110.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b). 

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).
The nexus requirement may be satisfied by evidence that a 
chronic disease subject to presumptive service connection 
manifested itself to a compensable degree within one year 
after separation from service.  See Traut v. Brown, 6 Vet. 
App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 
(1993).  Arthritis is a chronic disease subject to 
presumptive service connection.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.

Low back disorder 
The veteran contends that he should be service connected for 
his low back disorder, diagnosed as degenerative disc 
disease, L5-S1, status post-laminotomies.  

The veteran's September 1997 enlistment examination noted no 
abnormalities of the back and no medical history of back 
problems.  

The veteran's service medical records include January 1999 
records pertaining to a complaint of a lifting incident that 
resulted in back pain that radiated to the legs, tenderness, 
early ecchymosis, an edema, and L3-5 swelling.  (The Board 
notes that although one record is dated as January 27, 1998, 
the information on the record corresponds to information on 
another record dated January 27, 1999 and information given 
by the veteran.  It is the Board's belief that the January 
1998 record is misdated.)  The veteran was first diagnosed 
with acute low back strain and contusion and subsequently 
diagnosed with acute low back muscle spasm.  A February 1999 
treatment record noted that, although the veteran's low back 
pain was gone, he still suffered from muscle spasms when he 
bent forward.  

Subsequently, in March 2000, the veteran sought treatment for 
acute back spasms that resulted in a knee injury.  The 
veteran stated that he was bending to look at something when 
his back "locked up."  The veteran was not treated for the 
back spasms.  

The first post-service complaint of back pain occurred in 
March 2001.  A March 2001 treatment record reports that the 
veteran sought treatment for an acute lower back injury.  The 
veteran stated that he developed an acute pain in his lower 
back while in the process of standing up.  The veteran was 
subsequently diagnosed with lumbar sprain.  

The March 2001 record also states that the veteran had 
previously seen the treating physician five years before 
"with a history of acute lumbar sprain."  No record of that 
earlier visit is contained in the record, however.  

In August 2002, the veteran sought treatment for back pain 
that radiated down his right leg.  The veteran was diagnosed 
with lumbar pain with radiculopathy.  The treating physician 
noted that there were some signs and symptoms consistent with 
a herniated disc, though he believed it might be nerve root 
irritation.  The records indicate that the veteran has sought 
treatment for low back pain on a relatively continuous basis 
since August 2002.  

A magnetic resonance imaging (MRI) was subsequently conducted 
in September 2002, and the veteran was diagnosed with a right 
side focal disc protrusion at the L4-5 level with subtle 
posterior displacement of the right L5 nerve root and a left-
sided focal disc protrusion at the L5-S1 level with subtle 
posterior displacement of the left S1 nerve root.  This is 
the first MRI performed on the veteran.

A VA examination was provided to the veteran in January 2003.  
After reviewing the claims file and examining the veteran, 
the VA examining physician emphasized that "although the 
veteran presented with acute back pain following his in-
service lifting incident, his diagnosis was back strain."  
The examining physician then stated that he "could not 
conclude that the veteran's current back condition and his 
resultant laminotomies are in fact due to his service 
accident.  There is no objective evidence to conclude this, 
just subjective accounts by the patient."  

 By letter dated December 2003, the veteran's treating 
physician stated that the veteran's private medical records 
showed that the veteran had chronic and intermittently severe 
low back pain for many years, a history that was consistent 
with the veteran's history of an in-service injury.  The 
physician added that he had not reviewed the veteran's in-
service medical records, but if the in-service injury "was 
the first [time] that [the veteran] had back trouble and was 
compatible with the condition from the L4-5 and/or L5-S1 
segments of his lumbar spine, then [he] thought it reasonable 
to conclude that that was the beginning of [this] 
condition."

As stated before, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  In this case, the veteran has shown a 
continuity of symptoms for a low back disorder.  The veteran 
sought treatment for back pain and back spasms in January 
1999 and March 2000, while in service.  After separating from 
service, the veteran sought treatment in March 2001, and from 
August 2002 to the present.  Since August 2002, the veteran 
has undergone three laminotomies.  

In addition, the Board notes that the veteran has provided a 
nexus opinion from a treating physician in support of his 
claim.  Although the VA examining physician came to a 
different conclusion as to the nexus between the veteran's 
and service, the Board finds the evidence as to nexus to be 
in equipoise.  The veteran is given the benefit of the doubt.  
38 U.S.C.A. § 5107(b).  
Based on the positive nexus opinion and the evidence of 
continuity of symptoms, the Board finds that service 
connection for the veteran's low back disorder, diagnosed as 
degenerative disc disease, is warranted.  

Right Knee Disorder
The veteran contends that he should be service connected for 
a right knee strain.  The veteran's September 1997 enlistment 
examination notes no abnormalities of the right knee, with 
the exception of a notation of lateral scarring.  The 
veteran's service medical records include March 2000 
treatment records illustrating a complaint of right knee 
swelling and pain and a subsequent diagnosis of right knee 
muscle strain.  April 2000 treatment records note that the 
veteran reported that the knee pain was abating and his knee 
was much better.  There are no other service records related 
to the veteran's right knee. 

Although post-service treatment records were submitted, none 
of the records show treatment, diagnosis, or an opinion on a 
right knee disorder.  There are likewise no treatment records 
showing arthritis of the right knee within a year of 
separation of service.  Mention of the right knee in 
treatment records generally only occurs when the veteran's 
radiculopathy complaints are discussed.  The lone exception 
is a January 2003 VA x-ray report which noted a finding of 
normal for the right knee.  

Although the veteran has submitted written statements 
asserting that he has a current right knee disorder as a 
result of service, the Board notes that a layman, such as the 
veteran, is not competent to give an opinion requiring 
medical knowledge such as involved in making diagnoses or 
explaining the etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board finds that 
there is not sufficient evidence of either a current right 
knee disability or a nexus between a current right knee 
disability and service.

After reviewing all the evidence, the Board finds that the 
veteran has not shown that a right knee disorder was incurred 
in or aggravated by service, that arthritis of the right knee 
occurred within one year of separation from service, or that 
the current condition is attributable to any event or injury 
in service.  Consequently, service connection for a right 
knee disorder is denied.
ORDER

Service connection for a low back disorder, diagnosed as 
degenerative disc disease is granted.

Service connection for a right knee disorder is denied.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


